DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s response filed 11/4/2021 was received.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
2.	The objections to claim 1 are withdrawn in view of the corrections filed.  

Claim Rejections - 35 USC § 112
3.	 The rejections of claim 1, and thus dependent claims 2-10, and claim 10, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in view of the appropriate corrections filed.


Claim Rejections - 35 USC § 103
4.	The rejection of claims 1-3, 5-7, and 10 under 35 U.S.C. 103 as being unpatentable over Wakita et al. (US 2009/0011333) is withdrawn in view of the claim amendments.  All rejections pending from this are also withdrawn.

Allowable Subject Matter
5.	Claims 1-3, 5-6, and 8-10 are allowed.  The following is an examiner’s statement of reasons for allowance:  the prior art fails to provide teaching, suggestion, and/or motivation to arrive at the limitations presented in independent claim 1.  
200 μm.  
A person having ordinary skill in the art would not be motivated to alter the thickness of the negative electrode within the range presented of 30 μm to 50 μm in view of P159 of Wakita which teaches that it if the thickness of the anode active material layer is smaller than 60 μm (and this is for a single side of the anode and not including the current collector thickness), the current density of the anode is substantially low in charge and the desired covering particles 222 of Wakita are not formed (P159).  Wakita specifically teaches at least 60 μm for each side (thus a minimum thickness of 120 μm plus the thickness of the current collector).  Thus altering the thickness of the anode (“negative electrode”) of Wakita to be within the claimed range in view of a secondary reference would be a modification that would render the prior art unsatisfactory for its intended purpose and/or change the principle of operation of a reference (i.e., the desired covering particles 222 would not be achieved), wherein furthermore, Wakita is considered to teach away from the claimed range given Wakita disparages going lower than 60 μm on each side of the current collector (P159).  Accordingly, the rejection is withdrawn.  An update of the prior art search did not produce any further references applicable to the claims and as such, they are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMANDA J BARROW/Primary Examiner, Art Unit 1729